Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTED EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner in advertently excluded listing claims 53-58 as being allowed on the PTO-37 cover sheet and previous Examiner’s Amendment.  This is corrected herein.

The application has been amended as follows: 

Claims 1-36 have been canceled.
The following New Claims 37-58 have been added:

A baby swing apparatus comprising:   
a frame, a swing support, a single pivot-point, and a bed;
wherein the frame includes a base which is configured to stay stationary relative to the ground and the frame is directly connected to a first end of the single pivot-point;
wherein a top end of the swing support is directly connected to a second end of the single pivot-point;
the bed comprising a substantially vertical wall peripheral to a sleeping area,  such that the sleeping area is surrounded by the substantially vertical wall, wherein the substantially vertical wall is connected to all four sides of the sleeping area at a bottom thereof, wherein the substantially vertical wall has a first pair of opposing walls and a second pair of opposing walls longer in length than the first pair, wherein a bottom end of the swing support is directly connected to only one of the first pair of opposing walls;
wherein  the bed is connected to the frame via only the one of the first pair of opposing walls connected to the swing support; 
wherein an electrical device is operationally connected between the frame and the swing support, and is configured to provide two-directional pendulum swinging motion to the bed in relation to the frame; 
wherein the bed is connected to the frame in an orientation such that the frame is present on a top side, a bottom side and a rear side of the bed, and absent on a left side, a right side and a front side of the bed; 
wherein the sleeping area is elevated towards the one of the first pair of opposing walls, wherein elevating of the sleeping area is configured to elevate a baby’s head to provide comfortable sleeping position by keeping the baby’s head elevated compared to rest of the baby’s body.

The baby swing apparatus as defined in claim 37, wherein said bed further comprises a safety enclosure on top of the substantially vertical wall, wherein said safety enclosure is a breathable enclosure for an opening of said bed, wherein said bed with the substantially vertical wall becomes a breathable enclosed chamber once said safety enclosure is secured to said bed.
The baby swing apparatus as defined in claim 37, wherein said sleeping area is made from a fabric, wherein the sleeping area is removable from said bed.

The baby swing apparatus as defined in claim 37, wherein toys for child’s entertainment are attached to the apparatus. 

The baby swing apparatus as defined in claim 37, further comprising a structure to hold a phone or a tablet.

The baby swing apparatus as defined in claim 37, further comprising an electrical circuit, wherein the electrical circuit generates various recorded or streaming sound waves.

The baby swing apparatus as defined in claim 37, further comprising an electrical timer, wherein the electrical timer circuit is integrated to set time for various functions of the apparatus. 

The baby swing apparatus as defined in claim 37, further comprising a swinging angle sensor, wherein the swinging angle sensor configured to adjust swinging angles of said bed.   

A baby swing apparatus comprising: 
a frame, a swing support, a single pivot-point and a bed;
wherein said frame includes a base which is configured to stay stationary relative to the ground and the frame is directly connected to a first end of the single pivot-point; 
wherein a top end of the swing support is directly connected to a second end of the single pivot-point; 
the bed comprising a substantially vertical wall peripheral to a sleeping area, such that the sleeping area is surrounded by the substantially vertical wall, wherein the substantially vertical wall is connected to all sides of the sleeping area at a bottom thereof, wherein the substantially --vertical wall has a first pair of opposing walls and a second pair of opposing walls longer in length than the first pair, wherein bottom end the swing support is directly connected to at least one of the second pair of opposing walls;
wherein the at least one of the second pair of opposing walls is connected to the single pivot-point only via the swing support; wherein an electrical device is operationally connected between the frame and the swing support, and is configured to provide two-directional pendulum swinging motion to the bed in relation to the frame;
wherein the bed is connected to the frame in an orientation such that the frame is present on a top side, a bottom side and a rear side of the bed, and absent on a left side, a right side and a front side of the bed; 
wherein the bed is connected to the frame only via the single pivot-point;
wherein the sleeping area is elevated towards one of the first pair of opposing walls, wherein elevating of the sleeping area is configured to elevate a baby’s head to provide comfortable sleeping position by keeping the baby’s head elevated compared to rest of the baby’s body.

 The baby swing apparatus as defined in claim 45, wherein said sleeping area is made from fabric, wherein said fabric is removable from said bed.
The baby swing apparatus as defined in claim 45, wherein toys for child’s entertainment are attached to the apparatus.

 The baby swing apparatus as defined in claim 45, further comprising an electrical circuit, wherein the electrical circuit generates various recorded or streaming sound waves. 

The baby swing apparatus as defined in claim 45, further comprising an electrical timer circuit, wherein the electrical timer circuit is integrated to time various functions of the apparatus. 

 The baby swing apparatus as defined in claim 45, further comprising a swinging angle sensor configured to adjust swinging angles of said bed.  

The baby swing apparatus as defined in claim 45, wherein said bed further comprises a safety enclosure on top of said substantially vertical wall

A baby swing apparatus comprising:   
a frame, a swing support, a single pivot-point, and a bed;
wherein the frame includes a base which is configured to stay stationary relative to the ground and the frame is directly connected to a first end of the single pivot-point;
wherein a top end of the swing support is directly connected to a second end of the single pivot-point;
the bed comprising a substantially vertical wall peripheral to a sleeping area,  such that the sleeping area is surrounded by the substantially vertical wall, wherein the substantially vertical wall is connected to all four sides of the sleeping area at a bottom thereof, wherein the substantially vertical wall has a first pair of opposing walls and a second pair of opposing walls longer in length than the first pair, wherein a bottom end of the one swing support is directly connected to one of the first pair of opposing walls and at least one of the second pair of opposing walls;
wherein the only one of the first pair of opposing walls and the at least one of the second pair of opposing walls are connected only to the single pivot-point via at least one of the swing support; 
wherein an electrical device is operationally connected between the frame and the swing support, and is configured to provide two-directional pendulum swinging motion to the bed in relation to the frame;
wherein the bed is connected to the frame in an orientation such that the frame is present on a top side, a bottom side and a rear side of the bed, and absent on a left side, a right side and a front side of the bed; wherein the bed is connected to the frame only via the single pivot-point;
wherein the sleeping area is elevated towards the one of the first pair of opposing walls, wherein  elevating of the sleeping area is configured to elevate a baby’s head to provide comfortable sleeping position by keeping the baby’s head elevated compared to rest of the baby’s body.
The baby swing apparatus as defined in claim 52, wherein said bed further comprises a safety enclosure on top of the substantially vertical wall, wherein said safety enclosure is a breathable enclosure for an opening of said bed, wherein said bed with the substantially vertical wall becomes a breathable enclosed chamber once said safety enclosure is secured to said bed.
The baby swing apparatus as defined in claim 52, wherein said sleeping area is made from fabric, wherein said fabric is removable from said bed.
The baby swing apparatus as defined in claim 52, wherein toys for child’s entertainment are attached to the apparatus.
The baby swing apparatus as defined in claim 52, further comprising an electrical circuit, wherein the electrical circuit generates various recorded or streaming sound waves.
The baby swing apparatus as defined in claim 52, further comprising an electrical timer circuit, wherein the electrical timer circuit is integrated to time various functions of the apparatus.
The baby swing apparatus as defined in claim 52, further comprising a swinging angle sensor configured to adjust swinging angles of said bed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        4/28/2022